DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Corriveau.
Inoue et al. discloses a temperature control system to be installed in a vehicle, the system comprising:  a water circuit C to circulate cooling water to cool an electronic device (column 5, lines 8-15); a coolant (refrigerant) circuit B to circulate a coolant, the coolant controls a temperature of a cabin or battery; a radiator 13 in the water circuit; a heat exchanger 8 in the coolant circuit to receive heat released from the radiator through cooling air delivered from the radiator (column 5, lines 1-7; the radiator 13 being arranged in an upstream portion in an air flow of the condenser); a radiator fan 44; a water pump 33 to regulate a flow rate of the cooling water in the water circuit; and a controller 40 which controls the pump (column 7, lines 38-39).  Inoue et al. does not disclose the controller controlling the number of rotations of the water pump as recited.  Corriveau teaches an engine cooling system comprising a variable speed water pump 28 and a controller 36 which controls the speed of the pump to provide cooling to the engine as required.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Inoue et al. by replacing the water .
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Corriveau as applied to claim 1 above, and further in view of VerWoert et al.
VerWoert et al. teaches a vehicle temperature control system comprising a controller which controls a primary fan speed as required to achieve temperature requirements of the vehicle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Inoue et al. and Corriveau by providing the controller with the capability to control the speed of the radiator fan 44 in order to achieve a required temperature in the vehicle as taught by VerWoert et al.
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of VerWoert et al.
Inoue et al. discloses a temperature control system to be installed in a vehicle, the system comprising:  a water circuit C to circulate cooling water to cool an electronic device (column 5, lines 8-15); a coolant (refrigerant) circuit B to circulate a coolant, the coolant controls a temperature of a cabin or battery; a radiator 13 in the water circuit; a heat exchanger 8 in the coolant circuit to receive heat released from the radiator through cooling air delivered from the radiator (column 5, lines 1-7; the radiator 13 being arranged in an upstream portion in an air flow of the condenser); a radiator fan 44; and a controller 40 in which the controller controls the radiator fan (column 7, lines 36-39).  VerWoert et al. teaches a vehicle temperature control system comprising a controller which controls a primary fan speed as required to achieve temperature requirements of the vehicle.  It would have been obvious to one having .
Allowable Subject Matter
6.	Claims 2, 4, and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Yamanaka et al. is pertinent to the Applicant’s invention.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or simply call the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DAVIS D HWU/Primary Examiner, Art Unit 3763